19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 1 of
                                        16



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  IN RE                                                 §     CHAPTER 7
                                                        §
  LEGENDARY FIELD EXHIBITIONS,                          §     CASE NO. 19-50900-CAG
  LLC.                                                  §
                                                        §
  AAF PLAYERS, LLC;                                     §     CASE NO. 19-50902-CAG
                                                        §
  AAF PROPERTIES, LLC;                                  §     CASE NO. 19-50903-CAG
                                                        §
  EBERSOL SPORTS MEDIA GROUP,                           §     CASE NO. 19-50904-CAG
  INC.;                                                 §
                                                        §
  LFE 2, LLC;                                           §     CASE NO. 19-50905-CAG
                                                        §
  WE ARE REALTIME, LLC                                  §     CASE NO. 19-50906-CAG
                                                        §
       DEBTORS                                          §
                                                              (SUBSTANTIVE CONSOLIDATION
                                                              OF ALL 6 CASES, INTO ONE CASE,
                                                              LEGENDARY FIELD EXHIBITIONS,
                                                              LLC, CASE NO. 19-50900-CAG)
                                                              JOINTLY ADMINISTERED UNDER
                                                              CASE NO. 19-50900-CAG)

  TRUSTEE’S REPLY TO THOMAS DUNDON’S AND DUNDON CAPITAL PARTNERS,
   LLC’S RESPONSE TO TRUSTEE APPLICATION TO COMPROMISE AND SETTLE
          UNDER FEDEREAL RULE OF BANKRUPTCY PROCEDURE 9019.

  TO THE HONORABLE H. CRAIG A. GARGOTTA, U. S. BANKRUPTCY JUDGE:

          Randolph N. Osherow, Trustee, the duly appointed chapter 7 trustee in the above-

  referenced substantively consolidated cases (“Trustee”) files this Reply to Thomas G. Dundon’s

  and Dundon Capital Partners, LLC’s1 Objection to Trustee’s Application to Compromise and

  Settle Pursuant to Federal Rule of Bankruptcy Procedure (this “Reply”) and respectfully shows:




  1
   Thomas G. Dundon and DCP Capital Partners, LLC are respectively called in this Reply as “Dundon” and “DCP”
  and together collectively called “Objectors.”


                                                      -1-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 2 of
                                        16



                                                       I.
                                                 INTRODUCTION

           1.       Without even referring to the terms of the relevant employment agreements,

  Dundon and DCP urge the Court to put on the same blindfold and indulge their abstract contention

  that former AAF players did not “earn” all of their year-one fixed gross Base Compensation

  because the AAF did not play games during the two weeks before AAF filed its petition for

  bankruptcy relief. Dundon and DCP contend that, regardless of the agreements, a person can only

  “earn” compensation through services rendered to be entitled to § 507(a)(4) priority.2

           2.       Certain of their assumption, Objector’s charge that the negotiated settlement

  between the estate and the claimants is illegal because it manufactures a § 507(a)(4) priority wage

  claim that does not exist.

           3.       But Objectors are wrong. “Earned” under § 507(a)(4) is not the interchangeable

  equivalent of “services rendered.” “Earned” as used in § 507(a)(4) is both more flexible and

  broader than the term services rendered, embracing contractual compensation to which a person

  becomes duly entitled under prevailing authorities, including the authorities from which Objectors

  glean general propositions. Although unmentioned in their Response, the relevant employment

  agreement terms are crucial.3 That is especially so here where the contractual entitlement to the

  fixed gross Base Compensation amount owed for 2019 is not conditioned on the holding of any,

  or any particular number of games; it admits no “length of service” proration scheme, especially


  2
    Objectors evidently do not dispute any of the facts alleged in the Trustee’s 9019 Application (Docket No. 42) as
  their response does not specifically deny any of those facts. See Bankruptcy Local Rule 9014(b)(1). It therefore
  appears that Objectors do not contest that the Base Compensation to be paid under the Standard Player Agreement is
  in the nature of salaries or wages, or that only 8 of 10 payments were made under the agreement before the petition
  date.
  3
    The Trustee’s counsel originally believed based on anecdotal information that all installments due to be paid in
  contract year one were in fact paid. But through discovery and investigation, the trustee’s counsel obtained and
  reviewed information including all of the PEO’s player payroll records, which records establish that only 8 of 10
  payments were made.


                                                           -2-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 3 of
                                        16



  the one Objectors invent despite its rejection by the very cases they cite to support it.

           4.       The negotiated settlement does not manufacture a priority claim. Just the opposite,

  it recognizes based on information revealed in the course of the case that for unpaid wages or

  salaries entitled to priority exists. Contrary to Objectors charges, the negotiated settlement places

  that claim exactly where Congress placed it in section 507. Respectfully the Objectors sparsely

  grounded and mistaken contrary contention should be

                                                  II.
                                         RELEVANT BACKGROUND

           5.       The claimants, and it now appears all other players, signed with the AAF executed

  and entered into a Standard Player Agreement (“SPA”) for a 3-year contract period with a lump

  sum Base Compensation amount specified for each year. The 2019 total fixed Base Compensation

  amount specified is $70,000 to be paid “in ten equal payments during the applicable regular

  season.”4

           6.       The SPA includes other obligations of the players, including covenants not play in

  other leagues except the NFL and then with AAF consent,5 the obligation to allow the AAF to use

  and profit from player likenesses and embodiments and promotional materials using those

  likenesses and other obligations appended in the standard terms and conditions.

           7.       The SPA does not specify the number of games that AAF would hold or require

  players to do anything other than be ready to play and play if called upon. It does not guarantee



  4
   The timing of these payments was keyed to the period when the AAF was projected to have its maximum earnings
  and cash flow from broadcast rights, ticket sales, promotional revenues and the like.
  5
    For example, Standard Terms and conditions section 2b provides that a player will “not play football or attempt to
  play any type of football (i.e., indoor or outdoor, regardless of the surface) for any team, league or association of
  teams other than the team to which Player is allocated by the Alliance, except with the prior written consent of the
  Alliance, which may be given or withheld in the Alliance’s sole and absolute discretion.” Together with the SPA
  and a Standard Commercial License, players signed an Alternative League Release which effectively consented to
  allowed players to contract with an NFL franchise under certain circumstances.


                                                           -3-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 4 of
                                        16



  any player a right to play any or any particular number of plays in a game. Players had no ability

  to establish the game schedule or determine whether the AAF would hold any particular game.

         8.      On April 2, 2019, the AAF announced to its players that it was suspending football

  operations but it did not cease its business or attempt to terminate players at that time.

         9.      Nor did the AAF attempt to terminate players, who remained bound to the SPA

  even after the petition date.

         10.     On April 17, 2019, the AAF filed its petition for voluntary relief and the player

  contracts became estate property. The trustee did not assume or reject the SPA’s and they became

  rejected by operation of section 365(g).

         11.     At the time the AAF canceled its scheduled playoff rounds and filed its petition for

  relief, Dundon was the sole person with authority to direct those actions.

                                            III.
                                  ARGUMENT AND AUTHORITIES

  A. Plaintiffs are wrong to equate the term “earned” with “services rendered.” The terms
     are certainly interchangeable equivalents. “Earned is broad and flexible whereas
     “services rendered” is narrow and restrictive.

         12.     Both in their objection and in argument at the September 13, 2021 status conference

  and hearing, Dundon and DCP assert that compensation cannot be “earned” except where there

  occur actual “services rendered” and conclude that because the league did not hold games during

  the last two season games, players “rendered” no services and therefore “earned” no wages or

  salaries entitled § 507(a)(4) priority. Implicit in their argument is that:

        the term “earned” for §507(a)(4) purposes has a fixed and narrow meaning under which

         rendering services jot-for jot subject to pro ration for each week is essential, and

        the actual employment agreement terms are irrelevant.

         13.     Both propositions are wrong. Courts expressly considering the issue recognize that



                                                    -4-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 5 of
                                        16



  to “earn” within § 507(a)(4)’s meaning is broader and embraces more than the narrow and

  restrictive term “service rendered” used elsewhere in the Bankruptcy Code.

          14.       For example, in In re Land America Financial Group, 435 B.R. 343 (Bankr. E.D.

  Va 2010) the bankruptcy court held that “earned” should be liberally construed based on the facts

  rather than on narrow restrictive meanings. Id. at 350.6 In re LandAmerica Financial Group, Inc.

  addressed whether contractual severance pay is fully earned at termination and allowed fourth

  level priority or must be prorated over the entire length of employment such that priority is only

  accorded the prorated fraction computed to be attributable to the 180 day period preceding the

  petition date.7

          15.       In In re Pittston Stevedoring Corp., 40 B.R. 424, 427–8 (Bankr.S.D.N.Y.1984), the

  bankruptcy court had to determine whether contributions to employee benefits plans based on a

  prior transactions audit were entitled to priority under (now) § 507(a)(5) where the audit and

  contributions occurred within a 180 days of the petition date, but related older work. Id. at 425.

  Section 507(a)(5) accords level five priority to employee benefit plan contributions arising from

  services rendered within 180 days of the petition date. Id. at 425. Finding such contributions

  should not receive § 507(a)(5) priority, the court held that “services rendered” in (now) § 507(a)(5)

  has a distinct and narrow meaning not susceptible to varying construction. In contrast, the court

  reasoned that “earned” in (now) § 507(a)(4) is broader and “in fact “allows for some variation

  according to agreements between employers and employees.”

          16.       These cases, and Congress’ decision to use different language to achieve a different

  result in different sections of the same statute strongly support the proposition that the term


  6
   There, the bankruptcy court observed that contrary to the restrictive term “service rendered” used in Code section
  503(b), Congress intended a broad reading of “earned” in section 507(a) and ameliorated the risk of large claims by
  capping the amount entitled to priority under section 507(a)(4). Id.
  7




                                                          -5-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 6 of
                                        16



  “earned” in section 507(a)(4) is intentionally not limited to the situation where an employee

  performs labor and then receives a payment, as Objectors urge. See, e.g., Nat'l Fed'n of Indep.

  Bus. v. Sebelius, 567 U.S. 519, 544, 132 S. Ct. 2566, 2583, 183 L. Ed. 2d 450 (2012) (“[w]here

  Congress uses certain language in one part of a statute and different language in another, it is

  generally presumed that Congress acts intentionally”).8

  B. “Earned” in the context of contractual rights to fixed defined payments means to come
     to become worthy of or entitled to. The cases Objectors rely on actually reject the
     “services rendered” definition Objectors urge in analogous contexts.

           17.      The court need look no further than the cases Objectors cite to determine that

  plaintiffs are wrong in urging that compensation is only “earned” only if services are actually

  rendered. For example, Objectors direct the Court to Matson v. Alarcon, 651 F.3d 404 (4th Cir.

  2011) (for the proposition that “the triggering event permitting an employee to receive wage,

  salaries and commissions was the employees performance of their work.” [Docket No. 427 at p.

  8 of 17]. Matson affirmed In re LandAmerica Financial Court, discussed above. In Matson, the

  debtor adopted a length-of-service severance plan that contractually allowed an employee on

  termination take either a lump sum or monthly installments. Id. at 406-07.

           18.      Terminated employees who did not receive their severance payments filed priority

  proofs of claim to which the debtor objected asserting that because the severance contract amount

  was based on years of service, amounts payable should be prorated and reclassified as general

  unsecured claims.9 Like the bankruptcy court below, the Fourth Circuit rejecting the proration

  argument, holding instead that claimants “earned” their lump sum payments upon termination. Id.


  8
    Congress plainly knew how to adopt a narrow and restrictive terminology in tailoring the Bankruptcy Code’s
  priority framework. In addition to limiting the priority of benefit plan contributions to those arising from services
  rendered in section 507(a)(5), Congress similarly narrowed the circumstances in which post-petition wages can be
  entitled to level three priority under § 503(b)(1). That section includes among administrative expenses only those
  wages, salaries and commissions for “services rendered after commencement of the case that are the actual and
  necessary costs and expenses of preserving the estate. 11 U.S.C. § 503(b)(1)(A).
  9
    Debtors agreed that the proofs of claim correctly stated the total amount owed. Id. at 407-08.


                                                            -6-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 7 of
                                        16



  at 409.

            19.     In analyzing the question before it the Fourth Circuit observed that in ordinary

  parlance, to “earn” generally means to “receive as equitable return for work done or services

  rendered,” or “to come to be duly worthy of or entitled.” Id. (citing Webster's Third New

  International Dictionary 714 (2002)). With respect to the computed lump sum amounts, the

  Circuit Court actually rejected the “services rendered” definition and adopted the “to come to be

  duly worthy of or entitled” definition in light of the contracts involved. 10

            20.      Particularly relevant here, the Circuit Court reasoned that whereas in a typical

  wage earning situation, the events permitting employees receive wages and salaries generally lie

  with the employee’s control,”11 the events that would permit employees to received contractual

  payments like severance are within the employer’s control. 12 Id. at 409.

            21.     In this bankruptcy, the AAF, and Thomas Dundon in particular after February 2019,

  solely controlled (i) whether games would be played and how many and (ii) whether the AAF

  would terminate the players or hold them to their contracts as it did during the period between

  April 2 and the April 17 petition date.

            22.     The two $7,000 installments of the fixed Base Compensation amount that were not

  paid would under the AAF’s preexisting payroll practices have been paid before April 17, although

  the SPAs themselves do not regulate the timing of payments of their fixed year-one Base

  Compensation other than to suggest that it will be paid in ten installments during the regular

  season. In every important way, the agreements and circumstances in this case are analogous to

  the considerations which motivated the Circuit Court to adopt the “to become duly worthy of or


  10
     Objectors’ Response overlooks this fact because it does not actually analyze the case.
  11
     That is, an employee generally can decide to show to work or not, to labor or not, etc.
  12
     That is, it is the employer who controls termination for convenience, or in the context of this case, cancel
  scheduled events in which employees might otherwise participate.


                                                            -7-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 8 of
                                        16



  entitled” definition of earned where fixed or computed contractual payments like severance are

  concerned triggered by events within the employers control..

          23.      Matson’s clear rejection both of the definition Objectors urge and of proration for

  fix contractual payments like severance renders curious Objectors’ reference to Matson to support

  both the rejected definition and their own invented one-way proration mechanism without even

  looking at the SPA terms.13

          24.      Objectors’ Response overlooks what can be learned from actually analyzing

  Matson, because the Response does not actually indulge any analysis. Read carefully, Matson

  actually supports the proposition that payment for wages and salaries or severance that substitutes

  for wages and salaries based on pre-petition contractual rights are entitled to § 507(a)(4) priority

  where the claimant comes to becomes worthy of or entitled to them within 180 days of the petition

  date.

          25.      Here, under the SPAs and under their terms, players’ payment rights arose and were

  to end within that 180 day period, and because the contracts were rejected under § 365(g), players

  necessarily became entitled to receive them within 180 days of the petition date. See In re Ellipsat,

  Inc., 480 B.R. 1, 10, n. 10 (Bankr. D.D.C. 2012) (bankruptcy filing does not terminate an executory

  employment agreement and providing that notice terminating effected termination); Snow Phipps

  Group, LLC v. Kcake Acquisition, Inc., CV 2020-0282-KSJM, 2021 WL 1714202, at *39 (Del.

  Ch. Apr. 30, 2021) (holding Delaware law requires compliance with notice and cure requirement

  to effect termination).




  13
    Objectors’ demand that the court adopt a proration mechanism that Matson rejected and that finds no basis in the
  SPA terms is even more difficult to understand considering the fact it operates in one-direction only. Under the
  AAF’s schedule as contemplated, at least four teams would end up playing games playoff games although the SPAs
  make no provision for additional compensation. Instead the SPAs set out a fixed annual amount and align its
  distribution to AAF’s cash flow expectations.


                                                         -8-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 9 of
                                        16



           26.      Moreover, the SPA standard terms and conditions expressly address how

  compensation is handled on the SPA’s termination subsequent termination after the beginning of

  the regular season. It provides that if the SPA is terminated after the regular season begins, Based

  Compensation will be paid up to the time of termination. The SPAs also specifies how any

  termination must be accomplished by written notice.

           27.      Despite conducting extensive discovery, document gathering and investigation, the

  Trustee’s counsel did not discovery any instance in which a player included in the settlement class

  definition received a written notice of termination of his and the AAF contract obligations. Rather

  it appears (and Objectors have admitted) that the contracts were rejected by operation of 11 U.S.C.

  § 365(g). Rejection results of an executory employment agreement results in a prepetition breach,

  which is necessarily within 180 days of the petition date.. In re Ellipsat, Inc., 480 B.R. 1 (Bankr.

  D.D.C. 2012).14

           28.      Objectors also direct the Court to In re Idearc Inc., 442 B.R. 513, 515 (Bankr. N.D.

  Tex. 2010). Idearc is inapposite. It simply observes in dicta that because FLSA overtime claims

  accrue and can be sued on when the overtime wages become due and go unpaid, no reason existed

  to find they were not earned for bankruptcy priority purposes until much later when an unsigned

  and unenforceable collective action settlement agreement was distributed within 180 days of the

  debtor’s bankruptcy petition. Id. at 516-21.

           29.      Finally, Objectors suggest that In re Myer, 197 B.R. 875, 876 (Bankr. W.D. Mo.

  1996) is somehow informative; it is not and again actually supports the 9019 settlement. There,



  14
    Like most cases addressing when compensation is earned Ellipsat is a severance pay case. Notably, the
  bankruptcy court observed that the severance at issue was neither the “length of service” or the “in lieu of notice
  type, but was simply a contractual promise to pay a sum of money on termination. In re Ellipsat, Inc., 480 B.R. 1, 11
  (Bankr. D.D.C. 2012). In that sense, the claimant’s claim was simply for payment of a recognized substitute for
  wages remarkably similar to the players’ claims here.



                                                          -9-
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 10
                                      of 16



 an independent contractor obtained prepetition a state court judgment for “lost sales commissions.”

 The judgment creditor filed a priority claim in the debtor’s bankruptcy case for the judgment

 damages.

            30.      The bankruptcy court denied priority status under 11 U.S.C. § 507(a) (3) 15 because

 the claimant failed to “identify specific commissions or dates upon which he performed services

 generating commissions earned but unpaid by the Debtors.” Id. Presented with no evidence that

 the claimant was the producing cause of specific commission during the 180 days preceding the

 petition date or that the claimant met any of the other special requirements for independent

 contractor commissions, the bankruptcy court regarded the judgment as one for lost opportunities

 as oppose to actual commissions lost.

            31.      The claimant did contend, but produced no evidence, that the judgment related to

 commissions actually earned. Id. at 876. The bankruptcy court appears to presume that because

 the claimant referred to his claims repeatedly as for “lost commissions” that he must have meant

 lost opportunities and not commissions earned by unpaid. Although Objectors Response overlooks

 the point in portraying Meyer as persuasive law, the case did not turn on when commissions are

 earned, focusing instead on whether they were commissions compensable under 507(a)(4)(A and

 B) at all absent evidence. Id. at 876-88.

            32.      The bankruptcy court further reasoned, that even if assumed to be earned

 commissions with § 507, the policy underlying § 507(a)(4) did not warrant according judgment

 priority status because priorities are “intended for the benefit of those who are dependent upon

 their wages, and who, having lost their employment by the bankruptcy, would be in need of such

 protection.” Id. at 877. According the bankruptcy court, “by choosing to reduce his claim to a



 15
      11 U.S.C. § 507(a)(3) is the predecessor to current § 507(a)(4) renumbered in BAPCPA.


                                                         - 10 -
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 11
                                      of 16



 judgment, [the claimant] changed the nature of his claim in bankruptcy,” obtaining additional state

 law remedies and protections not available to mere § 507 claimants, who can obtain no judgment

 liens or benefit from collateral estoppel. Id.

        33.     Meyer ultimately turns on absence of evidence and a public policy argument and

 does not at all address when wages and salaries are earned. It involves commissions and the special

 rules in § 507(a)(3)(B) that apply to them. It does inform on two relevant topics, however.

        34.     First it reinforces the correctly that evidence matters in determining how §

 507(a)(4) applies in particular circumstances. Although ultimately a legal conclusion, much like

 proving title to realty, facts are important. The point is mundanely obvious, especially in the Rule

 9019 context where the Court is required to hold a hearing and the Objectors have transformed the

 matter into a contested case by their objection. Bankr. R. 9019(a) (stating that a court may

 determine whether to approve a compromise only “after notice and a hearing”).

 C. Objectors are wrong in arguing that the AAF compensated the claimants for all work
    performed.

        35.     In section 2 of their Response, the objectors reurge and incorrectly suggest that the

 Trustee has adopted their contractually unsupported “proration” position in suggesting that the

 correctly argued that no wages no priority wage claim existed for year-one compensation under

 the contract (the only contract year for which a priority wage claim could lie). [Docket No. 427 at

 p. 8-9 of 17). The Objectors string together excerpts from complaints and various motions, add

 their intervening interpretive commentary, mix it with their proration theory posit that the Trustee

 actually agrees with them.

        36.     This argument is spurious. In fact, in preparing the Trustee’s Objection to Claim

 214-2, the Trustee’s counsel believed based on plaintiffs’ pleadings that the entire $70,000 year-

 one Based Compensation amount had been paid, including all installments. However, after



                                                  - 11 -
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 12
                                      of 16



 extensive discovery, investigation and document collection, including obtaining and analyzing

 relevant payroll records from AAF’s Professional Employment Organization, Paycor, it became

 clear, as the application to compromise and settle adverts, that only $56,000 of the total Base

 Compensation was paid, representing 8 of 10 installments.

        37.     Although the Objectors’ misapprehension of the facts is honest enough, it

 underscores the reason why the Court must hold a hearing on the 9019 motion and must receive

 relevant evidence.

        38.     The Objectors urge that payment of 8 of 10 installments constituted complete

 compliance with the year-one payment obligations. But the Trustee has never adopted the game

 for game proration argument the Objectors urge. There is no support for it in the SPA; the

 Objectors certainly do not point to any contractual support for the position.

        39.     Moreover, the there is simply not any credible argument that requires the Court to

 accept the proposition that claimants did not perform or have the opportunity to perform work

 called for the by the SPA. As mentioned above, the fixed Base Compensation amount is not keyed

 to any particular number of games played, a matter over which the AAF and Dundon had absolute

 control. No one disputes that the claimants provided all the labor the AAF asked and enabled them

 to provide, including designated team activities associated with 8 games and a preseason. To say

 that they claimants never had or had the opportunity to perform services, as Objectors do

 completely ignores the reality the facts present.

 D. Objectors mistake in urging that the negotiated settlement will prejudice general
    unsecured creditors.

        40.     Objectors assert in their Response Section 4 Dundon, who claims to be a creditor,

 will be prejudiced by the negotiated settlement because it manufactures a fourth level priority

 claim out of whole cloth and unilaterally subordinates Dundon’s and DCP’s general unsecured



                                                 - 12 -
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 13
                                      of 16



 claims to the players. [Docket No. 427 at p. 11].

          41.     But that is not the objective of the negotiated settlement. It does not manufacture

 a priority claim out of thin air. Instead, as explained throughout the above discussions, it is the

 Trustee’s belief based on the totality of discovery and investigation that the unpaid wages

 represented by the shortfall in payment of the year-one fixed base compensation in fact represents

 wages or salaries earned within 180 of the petition date and must be recognized as a fourth level

 priority claim under § 507(a)(4). The negotiated settlement in this context does nothing more than

 assign the claim the priority given by Congress through the Bankruptcy Code.

          42.     Although it is surely true that equality of distribution to creditors of the same class

 is a basic precept in bankruptcy, it is equally true that where Congress establishes a priority class

 in the Code, Courts must honor that classification also. In re CEI Roofing, Inc., 315 B.R. 50, 60

 (Bankr. N.D. Tex. 2004) (holding that where Congress chose to elevate wage claims in priority

 above other claims, there is no risk of upsetting the priorities and discriminating against general

 unsecured claims and upholding ability of chapter 11 debtor to pay wage claims before

 confirmation).

          43.     Although the Objectors contend that the Trustee has “a strong probability of

 ultimate success on claims related to payments under the SPAs,” these arguments are not certain

 and it is not proper for Dundon to suggest that his business judgment supplant the Trustees

 judgments about that uncertainty and probability of success in the litigation and its duration and

 expense and the impact on the estate. It is well established the Court generally should afford

 deference to the business judgment of the Trustee unless a creditor can allege the Trustee has not

 made a considered judgment. In re Adilace Holdings, Inc., 548 B.R. 458, 462 (Bankr. W.D. Tex.

 2016).




                                                   - 13 -
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 14
                                      of 16



 E. Objectors argument that the Trustee should not be permitted to join in a resolution
    that removes Ebersol from the litigation makes no sense.

         44.     Finally, the Objectors argue Ebersol should not be included in the settlement, again

 calling into question the Trustee’s business judgment. Leaving aside that Ebersol is sued

 individually, but was also an officer of the AAF, thereby creating the possibility that the Estate

 would be liable for any allegedly wrongful conduct of his in any case (in the event the corporate

 veil was not pierced), Ebersol is not released by the proposed settlement agreement.

         45.     The Plaintiffs’ claims against him will be assigned to the Debtors’ estate, as will

 claims against the Debtors’ estate itself, along with the right to recover for certain damages against

 Dundon. These assignments provide additional compensation to the Debtors’ estate, beyond the

 mere termination of the Debtors’ dispute with Plaintiffs, which Objectors ignore in their analysis.

 Moreover, the Trustee has no claims asserted against Ebersol in the adversary and Plaintiffs

 decision to terminate litigation with him is theirs. It may be that the Trustee will ultimately bring

 claims against Dundon and object to his proof of claim; likewise, Ebersol was in the room, is

 knowledgeable about the AAF’s demise and may be a witness. But those possibilities, even if

 likely do not inform on the overall reasonableness of a settlement that terminates litigation seeking

 an approximately $700 million judgment against the estate and the debtors.

                                       RELIEF REQUESTED

         For the foregoing reasons, the Trustee respectfully asks the Court after a hearing and

 presentation of evidence to approve the Trustee’s 9019 application and grant the Trustee such other

 relief to which the Trustee is justly entitled.

                                                     Respectfully submitted,

                                                     BARRETT DAFFIN FRAPPIER
                                                     TURNER & ENGEL, LLP




                                                   - 14 -
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 15
                                      of 16



                                        By: /s/ Brian S. Engel
                                           Steve Turner
                                           Texas Bar No. 20314700
                                           Brian S. Engel
                                           Texas Bar No. 00789279
                                           3809 Juniper Trace, Suite 205
                                           Austin, Texas 78738
                                           Phone: (512) 687-2500
                                           Fax: (512) 477-1112
                                           SteveT@bdfgroup.com
                                           Brianen@bdfgroup.com

                                        GENERAL COUNSEL FOR RANDOLPH N.
                                        OSHEROW, CHAPTER 7 TRUSTEE




                                      - 15 -
19-50900-cag Doc#432 Filed 09/14/21 Entered 09/15/21 00:01:10 Main Document Pg 16
                                      of 16



                                 CERTIFICATE OF SERVICE

        By my signature below, I hereby certify that on the 15th day of September, 2021, a true

 and correct copy of the foregoing document was served via electronic means as listed on the

 Court’s ECF noticing system and by electronic or first class mail to those persons on the attached

 mailing matrix.


                                                 /s/ Brian S. Engel
                                                 Brian S. Engel




                                               - 16 -
